Scott, J. (dissenting):
I am unable to concur in the opinion adopted by the majority of the court. So far as regards the history of the practice which has grown up of making payments out of the estate of incompetents to persons or objects to which it is assumed that he would himself have made payments, if competent, there is nothing to be added to the learned opinion of Mr. Surrogate Fowler (99 Misc. Rep. 420), and I should be content to rest my dissent upon that opinion but for the fact that it appears to be assumed by a majority of my associates that the surrogate, by the order appealed from, has in some way undertaken to review and modify the orders of the Supreme Court which permitted the payments to be made to the incompetent’s next of kin. I do not understand that the surrogate’s order is open to any such imputation. The orders of the Supreme Court did not undertake to pass in any way upon the question as to whether or not such payments should be taken *654into account when the time came for a distribution of the estate. That question was left open, to be considered and decided when the proper time arrived, to wit, when the estate was "to be distributed. That time has now arrived and it is -necessary to determine how such a distribution is to be made. To so determine we must have regard to the prin- - tiples of equity, since the whole subject is an invention of equity. There is no warrant in law for giving away any ' part of the estate of an incompetent, and the justification for so doing can be found only in the authority vested in equity to deal with the estates of such persons, and such payments always rest in the sound discretion of the chancellor, or of the court exercising equitable jurisdiction. It certainly is not equitable to so distribute the estate that those of the next of kin who by diligent importunity have induced the court to permit them to share in the estate before the death of the incompetent should profit to the extent of such advances over other next of kin of an equal degree of relationship to the incompetent and presumptively entitled to share equally in his estate. Exact equality, which is equity, can only be attained by taking into account in the final distribution of the estate the amounts which have been advanced to some of the next of kin before their absolute right to share in the estate accrues. Such payments should in my opinion be treated as advancements, although technically that name is commonly applied to advance payments to children. To say that such payments are in the nature of gifts does not, as I think, determine the question whether or not they should be taken into account when the estate is .distributed. In a sense of course they are gifts, in that no consideration is given for them, and the recipient becomes absolutely entitled to take and use them, but none the less ■ they are advances out of the estate, and are justified, so far as concerns next of kin at least, by the circumstances that in the natural course of events the recipient will become entitled to share in the estate. These views are, I think, supported by the fact that such allowances are usually, if not always made, as they were in this case, without notice to the next of kin to whom no advances are made, and who have no opportunity, until the question arises as to the dis*655tribution of the estate, to be heard as to the propriety of the preferential payments by which according to the views of the majority, their distributive shares are to be reduced.
Laughlin, J., concurred.
Decree so far as appealed from reversed and decree modified as stated in opinion. Order to be settled on notice.